DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of the International Application PCT/CN2019/114267. A Notice of Acceptance of Application under 35 U.S.C. 371 and 37 CFR 1.495 was mailed 29 January 2021.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 27 April 2022 and 8 July 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, and 15-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sugano, Japanese Patent Publication JP 2000-247683 A.
A machine-generated translation of JP 2000-247683 A accompanies this action.  In reciting this rejection, the Examiner will cite this translation.
	Sugano discloses a glass fiber comprising glass composition similar to an E-glass. See Abstract and the entire specification, specifically, paragraphs [0001]-[0003]. Sugano disclose a glass fiber composition having the following composition in terms of weight percentages: 56-63% of SiO2, 12-16% of Al2O3, 0.5-3% of B2O3, 0.1-6% of MgO, 16-25% of CaO, 0.1-5% of ZnO, 0-<0.5% of TiO2, 0-1% of Na2O, 0-1% of K2O, 0.1-1% of Na2O+K2O, 0.05-1% of F2, 0-5% of Fe2O3, MnO2, SrO, BaO, and P2O5 and 0-1% of Cr2O3 and ZrO2. See paragraphs [0004]-[0010] and the below chart which maps the specific components of each claim to Sugano. The compositional ranges of Sugano are sufficiently specific to anticipate the glass fiber composition and glass fiber as recited in claims 1-12 and 15-17. See MPEP 2131.03. Furthermore, Sugano discloses Example 1, which anticipates the compositional ranges of claims 1-5, 7-9, 11, 12, and 15-17 and Example 1, which anticipates the compositional ranges of claims 1-12, and 15-17. See Table 1.
The below chart maps the components of the instant claims to Sugano.
Claim Mapping Chart of Instant Claims to Sugano JP 2000-247683 A
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Range taught by Zhang et al.
Paragraphs and/or Examples Zhang et al. meets the limitation  in terms of wt. %
1-16
Electronic-grade fiber composition and electronic-grade glass fiber
E-glass (known in the art as electrical glass fiber)3
[0001]-[0003]
1, 5, & 12
SiO2
54.2-60
56-63
[0004], [0005], and  Examples 1 & 4 
13 & 14
SiO2
55-59.5
56-63

1, 5, & 12
Al2O3
11-17.5
12-16
[0004], [0005], and  Examples 1 & 4 
13
Al2O3
11.5-16.5
12-16

14
Al2O3
12-15.9
12-16

1, 5, 12, & 13
B2O3
0.7-4.5
0.5-3
[0004], [0005], and  Examples 1 & 4 
13 & 14
B2O3
1-3.5
0.5-3

1, 5, & 12
CaO
18-23.8
16-25
[0004], [0005], and  Examples 1 & 4 
13 & 14
CaO
18-23.3
16-25

1, 5, & 12
MgO
1-5.5
0.1-6
[0004], [0005], and  Examples 1 & 4 
13
MgO
1-4.5
0.1-6

14
MgO
1.1-4
0.1-6

1, 5, & 12-14
TiO2
0.05-0.8
0-<0.5
[0004], [0005], and  Examples 1 & 4 
1, 5, & 12-14
Fe2O3
0.05-0.7
0-5
Examples 1 & 4 
1, 5, & 12-14
Fe2O3
0.05-0.7
0-5
Examples 1 & 4 
1, 5, & 12
F2
0.01-1.2
0.05-1
[0004], [0005], and  Examples 1 & 4 
9, 13, & 14
F2
0.05-1.2
0.05-1
[0004], [0005], and  Examples 1 & 4 
1, 5, & 12

Total weight of above components
≥98.5

Examples 1 & 4
1, 5, & 12
RO =MgO+CaO
≤24.8
CaO+MgO+SrO 23-24.5
Examples 1 & 4 
6
RO
20-24.4
CaO+MgO+SrO 23-24.5
Examples 1 & 4 
13 & 14
RO
≤24.4
CaO+MgO+SrO 23-24.5

1, 5, 12, & 13
R2O=Li2O+Na2O+K2O
<1
Na2O+K2O 0-0.5
[0004], [0005], and  Examples 1 & 4 
8 & 14
R2O
≤0.8
Na2O+K2O 0-0.5
[0004], [0005], and  Examples 1 & 4 
5
RO+R2O
≤25.2
23.5-25
Examples 1 & 4 
7 & 14
RO+R2O
20.5-25
23.5-25
Examples 1 & 4
11
Al2O3+MgO
13-19.1
15
Examples 1 & 4
1, 5, 12, & 13
C1
≥2.2
2.38-2.55
Examples 1 & 4
14
C1
2.24-2.75
2.38-2.55
Examples 1 & 4
2, 12, & 13
C2
≤2.73
2.82-3.11
Examples 1 & 4
14
C2
2.75-3.35
2.82-3.11
Examples 1 & 4
3, 12, & 13
C3
≥2.5
3.08-3.29
Examples 1 & 4
4
C4
≥1
2-3.2
Examples 1 & 4
10
K2O/Na2O
>0.5
0.25-4
Examples 1 & 4

3 See Glass Fibers by Wallenberger et al. as evidence that E-glass is commonly known as electrical glass.

Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over by Sugano, Japanese Patent Publication JP 2000-247683 A.
A machine-generated translation of JP 2000-247683 A accompanies this action.  In reciting this rejection, the Examiner will cite this translation.
Sugano teaches a glass fiber comprising glass composition similar to an E-glass. See Abstract and the entire specification, specifically, paragraphs [0001]-[0003]. Sugano teaches a glass fiber composition having the following composition in terms of weight percentages: 56-63% of SiO2, 12-16% of Al2O3, 0.5-3% of B2O3, 0.1-6% of MgO, 16-25% of CaO, 0.1-5% of ZnO, 0-<0.5% of TiO2, 0-1% of Na2O, 0-1% of K2O, 0.1-1% of Na2O+K2O, 0.05-1% of F2, 0-5% of Fe2O3, MnO2, SrO, BaO, and P2O5 and 0-1% of Cr2O3 and ZrO2. See paragraphs [0004]-[0010] and the above chart which maps the specific components of each claim to Sugano
Sugano fails to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 13 and 14.  However, the weight percent ranges taught by Sugano have overlapping compositional ranges with instant claims 13 and 14.  See paragraphs [0004]-[0010] and the above chart. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Sugano because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Sugano overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano, Japanese Patent Publication JP 2000-247683 A in view of Li, U.S. Patent Application Publication US 2005/0107238 A1.
A machine-generated translation of JP 2000-247683 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.
Sugano teaches a glass fiber comprising glass composition similar to an E-glass. See Abstract and the entire specification, specifically, paragraphs [0001]-[0003]. Sugano teaches a glass fiber composition having the following composition in terms of weight percentages: 56-63% of SiO2, 12-16% of Al2O3, 0.5-3% of B2O3, 0.1-6% of MgO, 16-25% of CaO, 0.1-5% of ZnO, 0-<0.5% of TiO2, 0-1% of Na2O, 0-1% of K2O, 0.1-1% of Na2O+K2O, 0.05-1% of F2, 0-5% of Fe2O3, MnO2, SrO, BaO, and P2O5 and 0-1% of Cr2O3 and ZrO2. See paragraphs [0004]-[0010] and the above chart which maps the specific components of each claim to Sugano
Sugano fails to teach that the E-glass glass composition and E-glass fiber uses to form electronic fabrics as recited in claim 18, which are used as a base material in printed circuit boards as recited in claim 19.
Li teaches a similar glass composition used to make electronic glass fibers. See Abstract and the entire specification, specifically paragraphs [0029], [0034], [0042], [0065], and [0086]. Li teaches that the E-glass fibers are used to form woven or non-woven fabrics as recited in claim 18. See paragraph [0087]. Li teaches that the fabric is used as a base material to form printed circuit boards. See paragraphs [0034], [0042], [0043], [0087], and [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an E-glass fiber composition and E-glass fiber of Sugano as suggested by Li because the resultant electronic fabric and printed circuit would have the superior melting and forming properties while having excellent drawability and performance of the glass composition of Sugano. See paragraphs [0004]-[0010] of Sugano. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
7 November 2022